DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2022 has been entered.
 Response to Arguments
Applicant’s arguments, see pages 1-3 in the Remarks, filed December 10, 2021, with respect to the rejection(s) of claim(s) 1, 2, 5, 7-10, 13, 15, and 16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Johansson et al (US Publication 2018/0049022 A1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
Claims 1, 2, 5, 7-10, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Faurie et al (US Publication 2018/0332585 A1) in view of Lee et al (US Publication 2020/0260240 A1) and Johansson et al (US Publication 2018/0049022 A1).
Regarding to claims 1 and 9, Faurie discloses a user equipment UE 1300 (fig. 3) for performing sidelink communication (page 1 paragraph 002), the UE comprising: a transceiver 1308; and at least one processor 1302 coupled with the transceiver and configured to: obtain 506 a valid system information block SIB for sidelink communication (fig. 5 page 6 paragraph 0102), autonomously 510 determine a sidelink resource based on information of a pool of sidelink resources included in the valid SIB for sidelink communication (page 4 paragraph 0055), and perform 526 sidelink communication with another UE (page 2 paragraph 0026) using the determined sidelink resource (page 7 paragraph 0119). 
Faurie fails to teach for identifying a validity area for information of a pool of sidelink resources includes in the valid SIB for sidelink communication and determining sidelink resources within the identified validity area.
However, Lee discloses a user equipment UE 900 (fig. 5) for performing sidelink communication comprising identifying a validity area (zone) for information of a pool of sidelink resources includes in the valid SIB for sidelink 
Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for identifying a validity area for information of a pool of sidelink resources and determining sidelink resources within the identified validity area as taught by Lee into Faurie’s system to achieve maximum efficiency of V2V services by selecting/switching based on geographic information.
Faurie and Lee combined together fail to discloses for receiving a system information block SIB including information for determining a validity of system information for sidelink communication from a base station, the information including an area scope parameter and system information area identification ID and obtaining a valid SIB for sidelink communication based on the information for determining a validity of system information of sidelink communication, wherein the obtaining of the valid SIB for sidelink communication comprises considering a stored SIB for sidelink communication as the valid SIB for sidelink communication in case that an area scope parameter in the stored SIB for sidelink communication is the same as the area scope parameter in the received SIB, and system information area ID of the stored SIB for sidelink communication is identical to system information area ID in the received SIB.
However, Johansson discloses a terminal 201 (fig. 2) comprising at least one processor 212 configured to: receive 811 a system information block SIB including information for determining a validity of system information for sidelink (page 3 paragraph 0029) communication from a base station 202 (fig. 8 page 4 paragraph 0038), the information including an 
Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for receiving SIB and obtaining valid SIB as taught by Johansson into the combination of Faurie and Lee’s system to reduce signaling overhead.
Regarding to claims 2 and 10, Faurie discloses the UE 102 and the other UE 104 are inside a coverage of a base station eNB-1 (fig. 1 page 2 paragraph 0031).
Regarding to claims 5 and 13, Faurie and Lee combined together discloses all the limitations with respect to claims 1 and 9, except for receive the valid SIB for sidelink communication when the stored SIB for sidelink communication is determined to be invalid. However, Johansson discloses a terminal 201 (fig. 2) configured to receive 817-819 the valid SIB for sidelink communication when the stored SIB for sidelink communication is determined to be invalid (page 4 paragraph 0040). Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed 
Regarding to claims 7 and 15, Faurie discloses receive information of a pool of sidelink resources from a base station by radio resource control RRC dedicated signaling (page 6 paragraph 0096), and autonomously determine the sidelink resource based on the information of the pool of the sidelink resources received by the RRC dedicated signaling (page 4 paragraph 0055).
Regarding to claims 8 and 16, Faurie discloses the at least one processor is further configured to autonomously determine the sidelink resource based on information of a preconfigured pool of sidelink resources (page 3 paragraph 0039).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUC T DUONG/Primary Examiner, Art Unit 2467